Citation Nr: 1313571	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-26 807	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 8, 2005, for the award of entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran had active service from January 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Waco, Texas, from which the appeal was certified.  

The Veteran testified at a March 2009 hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.

The Board previously remanded the appeal in July 2009, September 2011, and October 2012.  For the reasons discussed below, an additional remand is unfortunately required.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The October 2012 Board remand noted the Veteran's pending appeal as to the issue of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU), prior to August 8, 2005, and found that the RO had not yet addressed whether the Veteran had a pending claim of service connection for heart disability, predicated on the Veteran's stated belief in the September 2012 statement that the Veteran previously filed a service connection claim for a heart disability by way of an April 2004 VA Agent Orange registry examination.  The TDIU claim was remanded as inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  On this basis, the Veteran's appeal was remanded in October 2012 so that the RO could make an initial consideration of the Veteran's September 2012 statement as to a claim for service connection for a heart disability, to include whether there is a pending claim for such benefit, prior to his appeal for TDIU being adjudicated by the Board.  

The RO's October 2012 letter to the Veteran notified him of the specific regulations concerning service connection, and asked him to identify and/or submit relevant medical and lay evidence concerning a claim for service connection for a heart disability.  The Veteran submitted some private treatment records, and the RO associated a large number of outstanding VA treatment records with the claims file via Virtual VA.  In a February 2013 supplemental statement of the case, the RO also readjudicated the appeal issue of entitlement to an earlier effective date for TDIU.  

Unfortunately, however, review of both the paper record and of Virtual VA does not reflect that the RO made an initial consideration of the Veteran's September 2012 statement as to a claim for service connection for a heart disability, to include whether there is a pending claim for such benefit.  This must be accomplished before appellate adjudication of the Veteran's claim for an earlier effective date for TDIU may proceed.

The Board is obligated by law to ensure that the RO complies with its directives.  Where those directives are not accomplished, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional remand is required so that that the RO can make an initial consideration of the Veteran's September 2012 statement as to a claim for service connection for a heart disability, to include whether there is a pending claim for such benefit.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder to determine whether the provisions of 38 C.F.R. § 3.309(e) (2012) provide basis to award the benefit sought, and, if not, undertake any additional development deemed necessary.  Thereafter, adjudicate in the first instance the service connection claim for a heart disability, including whether the April 2004 VA Agent Orange registry examination was a claim for such benefit.  

2.  Thereafter, readjudicate the Veteran's claim for entitlement to an earlier effective date for TDIU.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case, and provide an appropriate length of time for response.  Then, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

